            Case 2:19-cv-00070-wks Document 177 Filed 12/22/20 Page 1 of 7




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF VERMONT



MABIOR JOK,

           PLAINTIFF,

vs.

CITY OF BURLINGTON, VERMONT,                            Civil Actions No. 2:19-CV-70
BRANDON DEL POZO,
JASON BELLAVANCE,
JOSEPH CORROW, and
JANINE WRIGHT

           DEFENDANTS.

      PLAINTIFF’S MOTION TO COMPEL OFFICER JOSEPH CORROW’S MEDIA
                               DISCOVERY


           NOW COMES, Plaintiff Mabior Jok, and files this request to compel discovery. Prior to

filing this request the parties have spoken and exchanged emails. As a dispute still exists the

parties require the Court’s involvement. See attached Affidavit of Robb Spensley.

           On or about September 1, 2020, Plaintiff provided Defendant City of Burlington with

Plaintiff’s Second Interrogatories and Requests to Produce to Defendant City of Burlington

(Plaintiff’s discovery request). Plaintiff requested:



                                        REQUESTS TO PRODUCE

      1.   Please produce all Burlington Police Department (BPD) cruiser and/ or body camera

           footage for any use of force report for which a modified arm bar was employed by



                                                                                                  1
         Case 2:19-cv-00070-wks Document 177 Filed 12/22/20 Page 2 of 7




       Officer Corrow or another Officer, including but not limited to any footage from BPD

       incident numbers: 16BU18944, 16BU16546, 16BU1015, 16BU18335, 16BU23925,

       16BU33507, and 16BU34774. Plaintiff is also seeking a copy of any communications or

       documents related to the aforementioned incidents.

       On or about October 16, 2020, Defendant responded (See Exhibit 9):

       Response No. 1: Objection. Overly broad, unduly burdensome, seeks information not
relevant to this dispute and not proportional to the needs of the case. This request is unduly
broad because it does not contain a time restriction. The Burlington Police Department does not
have cruiser cameras. Furthermore, it is not possible to conduct a records search for "modified
arm bar" or to search Axon videos in this manner​. ​This request appears to be a fishing
expedition on the part of Plaintiff. See Barbara v. Marine Max, Inc., No. 12​-​CV–368, 2013 WL
1952308, at *2 (E.D.N.Y. May 20, 2013) (“The party seeking discovery must make a prima facie
showing that the discovery sought is more than merely a fishing expedition.” (citation omitted)).
Indeed, body camera footage of other crimes involving different suspects has no bearing on any
of Plaintiff's claims, particularly whether excessive force was employed on Plaintiff​. ​See Nehad
v. Browder, No. 15-​ ​CV-​ ​1386, 2016 WL 2745411, at *5 (S.D. Cal. May 10, 2016) ("This Court
concludes that the burden to obtain the footage and recordings of incidents involving the SDPD
and individuals other than Decedent outweighs its likely benefit. ... Defendants are not required
to provide further responses to these requests to the extent they relate to the SDPD and
individuals other than the Decedent.") Further objection as it is hard to see how body camera
footage of Officer Corrow and other officers of other crimes Plaintiff was not arrested for are
relevant to the claims as raised in his Complaint. See F.R.C.P. 26(b)(1) (“Parties may obtain
discovery regarding any nonprivileged matter that is relevant to any party's claim or defense and
proportional to the needs of the case[.]”). In addition, this request asks for information covered
by the law enforcement privilege. See MacNamara v. City of New York, 249 F.R.D​. ​70, 78​–​79
(S.D.N.Y. 2008). To the extent any of the documents requested by Plaintiff would result in the
disclosure of law enforcement “techniques and protocols” or would "jeopardize future criminal
investigations,” those documents have been withheld. See Commw. of Puerto Rico v. United
States, 490 F.3d 50, 64 (1st Cir. 2007); United States v. Winner, 641 F.2d 825, 831 (10th Cir.



                                                                                                     2
         Case 2:19-cv-00070-wks Document 177 Filed 12/22/20 Page 3 of 7




1981) (“[The] law enforcement privilege is based primarily on the harm to law enforcement
efforts which might arise from public disclosure of invest​ig​ atory files.”). Because this request
asks for information completely unrelated to Plaintiff's claims, Defendant will not produce the
body camera footage involving other individuals. See Nehad v. Browder, 2016 WL 2​745411, at
*5.
       Following the above exchange, the parties have communicated further and Plaintiff has

narrowed his request significantly, requesting any and all video footage from the specifically

listed incidents: ​16BU18944, 16BU16546, 16BU1015, 16BU18335, 16BU23925, 16BU33507,

and 16BU34774.

       Each of the above incidents has been identified as an occasion where Defendant Officer

Joseph Corrow used force on a subject while on duty. Plaintiff understands that Defendant has

the videos for the specific incidents, has reviewed the videos, but refuses to disclose them.


                                        MEMORANDUM OF LAW

       As this Court notes ​ ​“The Supreme Court has broadly construed the scope of discovery

"to encompass any matter that bears on, or that reasonably could lead to another matter that

could bear on" the claims or defenses, and that is proportional to the needs of the case." Fed. R.

Civ. P. 26(b)(1); ​Oppenheimer Fund, Inc. v. Sanders,​ 437 U.S. 340, 351 (1978). Discovery is

neither limited to the issues raised by the pleadings, nor to the merits of a case.” ​Jenkins v.

Miller,​ 2:12-cv-184 entry order Doc. 361 dated 10/29/19, D. Vermont 2019 citing ​Oppenheimer,​

431 U.S. at 351.

        "A party claiming that a request is important to resolve the issues should be able to

explain the ways in which the underlying information bears on the issues as that party

understands them." Fed. R. Civ. P. 26 Advisory Committee's Note (2015).

       “Once a party requesting discovery has satisfied this threshold burden, the party resisting



                                                                                                      3
         Case 2:19-cv-00070-wks Document 177 Filed 12/22/20 Page 4 of 7




discovery must show specific facts demonstrating that the discovery is irrelevant or

disproportional under Fed. R. Civ. P. 26(b)(1).” ​Jenkins​ citing ​McKissick v. Three Deer Ass'n

Ltd. P'ship,​ 265 F.R.D. 55, 56-57 (D. Conn. 2010).


                                               ARGUMENT


       Defendants cite both Relevance and the Law Enforcement privilege as the basis for their

objection. Plaintiff believes these are an improper basis for continuing to withhold these

materials in turn. Plaintiff has significantly reduced the scope of his discovery request to a

handful of incidents. Plaintiff believes that these incidents depict events that are relevant to

claims and defenses.

       First, Plaintiff believes that the requested materials reinforce that the “modified arm-bar”

is a catch all term employed by Officer Corrow for any take down he uses that departs from his

training, that the modified arm bar is generally unsafe to use, and that the City failed to

adequately supervise or retrain Officer Corrow. Among the overlapping theories of liability that

the Defendants are exposed to, Plaintiff seeks to show that Corrow’s departure from his training

was not a one time occurrence as discussed in ​Oklahoma City v. Tuttle​, 471 US 808 (1985). This

is a step in meeting Plaintiff’s burden under ​Canton v. Harris,​ 489 US 378 (1989) in showing a

policy of constitutional violations arising from the indifference of the Defendants. Plaintiff,

believes with access to the details contained within the above referenced body camera footage

and incident reports, it will be shown that Officer Corrow was consistently departing from his

training in the manner he used force for a significant period of time, that leadership of the

Burlington Police Department allowed Officer Corrow to train other officers in spite of these

deficiencies (see Exhibit 1), and that the injuries suffered by Plaintiff when his face hit the



                                                                                                   4
         Case 2:19-cv-00070-wks Document 177 Filed 12/22/20 Page 5 of 7




sidewalk were a direct result of the City of Burlington’s policy with regard to Officer Corrow’s

Use of Force. Indeed the City of Burlington’s published training materials indicate that verbal

commands are very important to de-escalating a fight and officers are taught that targeting of the

face and head is to be avoided whenever possible due to the risk of injury to the subject of force.

(See Exhibit 10).

       Second, these incidents are directly related to defenses that Defendants themselves have

raised to Plaintiff’s Racial animus claims. In the Defendant’s Motion for Summary Judgement it

was argued that Plaintiff cannot prevail on a disparate treatment claim because he did not

identify similarly situated individuals. See ECF Document 78 Page 41. Without conceding or

revisiting any previously argued points, Plaintiff believes that he has identified similarly situated

individuals in the above referenced incident numbers. (See Exhibits 2 through 8) These are all

situations where Defendant Officer Corrow either employed a “modified arm bar” or intervened

in a fight in progress, sometimes both. (See Exhibit 3 and Exhibit 4).

       As to the argument that Law Enforcement Techniques or sensitive information is at stake

and thus the Law Enforcement Privilege should apply are unconvincing to Plaintiff for the

following reasons. First, “the law enforcement privilege is a ​qualified privilege​, not an absolute

privilege…”(Emphasis in the original)​ In re The City of New York,​ 607 F. 3d 923, 940 (2010).

Second, and more importantly, criminal informants, undercover officers, or undercover

investigative tactics are not at issue as required for the privilege to apply as contemplated by ​In

re The City of New York​, at 944. The remaining theories which implicate the law enforcement

privilege are the very broad “law enforcement techniques and procedures” or the privacy of

individuals involved in an investigation. See ​Id.​ at 944. To the claim that law enforcement

techniques and procedures are at risk, these incidents are generally occurring on public streets in




                                                                                                       5
           Case 2:19-cv-00070-wks Document 177 Filed 12/22/20 Page 6 of 7




full view of the general public. Additionally, redacted video of police interactions are available

to the public for inspection. See ​Doyle V. City Of Burlington Police Dept.​, 219 A. 3d 326 VT

(2019). Generally, it is hard to see what police techniques and procedures could be gleaned from

these videos that could not be learned by members of the public observing the police. As to the

privacy of individuals involved in an investigation, Plaintiff knows about the individuals because

the defendants have produced the use of force reports where he learned of these incidents and he

has filed these materials with the court in his reply to Defendant’s Motion for Summary

Judgement. To the extent that Defendant is motivated by privacy concerns for individuals

involved in the investigation the Plaintiff would stipulate to an order requiring that these

documents be held by Plaintiff on an attorney’s eyes only basis until trial.

                                          CONCLUSION

       Plaintiff believes that he has shown that the requested materials are sufficiently narrow in

scope and directly related to the claims and defenses in the case to require their disclosure.

Plaintiff believes that he will be able to show that Officer Corrow consistently departed from his

training in how to use force and the City of Burlington reasonably could be expected to know

that Officer Corrow was doing so but failed to act. Additionally, Plaintiff believes that the “class

of one” defense raised by the Defendant’s in their summary judgement motion will be

undermined by an exploration of the use of force against other similarly situated individuals.

Finally, the Law Enforcement privilege does not cover these documents and the Defendants

cannot meet the burden of showing that it does on the basis of what these materials are known to

contain.

       Last, Plaintiff is agreeable if the Defendant wishes to have an extension to respond to this

motion, which was filed on the eve of the Christmas holiday.




                                                                                                     6
         Case 2:19-cv-00070-wks Document 177 Filed 12/22/20 Page 7 of 7




       WHEREFORE, Plaintiff respectfully requests that the Court compel Defendant to

produce the videos as requested.


       DATED at Pittsford, Vermont, this 15th day of December, 2020.


M​ABIOR​ J​OK
                                          By: ​/S/ Robb Spensley​___________
                                                 Robb Spensley, Esq.
                                                 Chadwick & Spensley, PLLC.
                                                 Counsel for Plaintiff
                                                 3232 Rte 7
                                                 Pittsford, VT 05763
                                                 Phone: 802-725-8318
                                                 robb@chadwicklawvt.com




                                                                                       7
